                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email:       darren.brenner@akerman.com
                                                             6   Email:       scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                     DISTRICT OF NEVADA
                                                            10

                                                            11   BANK OF AMERICA, N.A.,                             Case No.: 2:16-cv-00467-MMD-CWH
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                Plaintiff,
                                                                                                                    JOINT STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                            13   vs.                                                EXTENSION OF DISPOSITIVE MOTIONS’
AKERMAN LLP




                                                                                                                    BRIEFING SCHEDULE
                                                            14   SUNRISE RIDGE MASTER HOMEOWNERS
                                                                 ASSOCIATION; DAISEY TRUST; and
                                                            15   NEVADA ASSOCIATION SERVICES, INC.,
                                                            16                                Defendants.
                                                            17
                                                                 DAISEY TRUST,
                                                            18
                                                                                                 Counterclaimant,
                                                            19
                                                                 vs.
                                                            20
                                                                 BANK OF AMERICA, N.A.,
                                                            21
                                                                                               Counterdefendant.
                                                            22

                                                            23            Plaintiff Bank of America, N.A. (BANA), defendant Sunrise Ridge Master Homeowners
                                                            24   Association (HOA), defendant Daisey Trust (Daisey Trust), and Nevada Association Services, Inc.
                                                            25   (NAS) submit this stipulation to extend the briefing deadlines to oppose motions for summary
                                                            26   judgment and to reply in support of motions for summary judgment.
                                                            27            1.    BANA moved for summary judgment on January 18, 2019. (ECF No. 77.)
                                                            28   ///

                                                                                                             1
                                                                 47803790;1
                                                             1            2.    Sunrise Ridge and Daisey Trust moved for summary judgment on January 22, 2019

                                                             2   (ECF Nos. 78-79.)

                                                             3            3.    Sunrise Ridge and Daisey Trust opposed BANA’s motion on February 8, 2019. ECF

                                                             4   Nos. 80-81.)

                                                             5            4.    The current deadline for BANA to oppose defendants’ motions for summary judgment

                                                             6   is February 12, 2019 and to reply in support of its motion is February 22, 2019.

                                                             7            5.    The parties stipulate to extend the deadline for the parties to oppose summary judgment

                                                             8   motions until February 22, 2019 and the deadline for parties to reply in support of motions for
                                                             9   summary judgment until March 1, 2019.
                                                            10            6.    The continuance is requested because the parties’ counsel are currently drafting briefs
                                                            11   in numerous HOA foreclosure cases and need additional time to adequately respond to the arguments
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   in the motions and oppositions.
                      LAS VEGAS, NEVADA 89134




                                                            13   ///
AKERMAN LLP




                                                            14   ///
                                                            15   ///
                                                            16   ///
                                                            17   ///
                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                             2
                                                                 47803790;1
                                                             1            7.        This is the first request for extension of these deadlines.

                                                             2                Dated this 11th day of February, 2019.

                                                             3
                                                                 AKERMAN LLP                                              MICHAEL F. BOHN, ESQ., LTD.
                                                             4

                                                             5   /s/ Scott R. Lachman,Esq.                                /s/ Adam R. Trippiedi, Esq.
                                                                 DARREN T. BRENNER, ESQ.                                  MICHAEL F. BOHN, ESQ.
                                                             6   Nevada Bar No. 8386                                      Nevada Bar No. 1641
                                                                 SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016                                     ADAM R. TRIPPIEDI, ESQ.
                                                             7                                                            Nevada Bar No. 12294
                                                                 1635 Village Center Circle, Suite 200
                                                                 Telephone: (702) 634-5000                                2260 Corporate Circle, Suite 480
                                                             8
                                                                 Facsimile: (702) 380-8572                                Henderson, NV 89074
                                                             9   Attorneys for Bank of America, N.A.                      Attorneys for Defendant Daisey Trust

                                                            10

                                                            11   LIPSON NEILSON, P.C.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   /s/ J. William Ebert, Esq.
                                                                 JOSEPH P. GARIN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13   Nevada Bar No. 6653
AKERMAN LLP




                                                            14   J. WILLIAM EBERT, ESQ.
                                                                 Nevada Bar No. 2697
                                                            15   MEGAN H. HUMMEL, ESQ.
                                                                 Nevada Bar No. 12414
                                                            16   9900 Covington Cross Drive, Suite 120
                                                                 Las Vegas, NV 89144
                                                            17   Attorneys for Defendant Sunrise Ridge
                                                            18   Master Homeowners Association

                                                            19

                                                            20
                                                                                                                   IT IS SO ORDERED.
                                                            21

                                                            22                                                     ______________________________________
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                            23
                                                                                                                           February 11, 2019
                                                                                                                   DATED:______________________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   3
                                                                 47803790;1
